Case: 16-15488   Date Filed: 09/08/2017   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-15488
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 5:11-cr-00043-RH-EMT-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

RAMONE ANTHONY SPRUILL,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (September 8, 2017)

Before WILLIAM PRYOR, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 16-15488      Date Filed: 09/08/2017   Page: 2 of 3


      Ramone Anthony Spruill appeals pro se the denial of his motions to reduce

his sentence and for the appointment of counsel. See 18 U.S.C. § 3582(c)(2).

Spruill sought a reduction based on Amendment 794 to the Sentencing Guidelines.

We affirm.

      The district court lacked authority to reduce Spruill’s sentence. For the

district court to reduce Spruill’s sentence, his motion must have been based on an

amendment to the Sentencing Guidelines that reduced his advisory guideline range,

see id., and that was listed in the applicable policy statement of the Sentencing

Commission, U.S.S.G. § 1B1.10(c). See United States v. Armstrong, 347 F.3d 905,

907 (11th Cir. 2003). Because Amendment 794 is not listed in section 1B1.10(c),

the amendment could not serve as a basis to reduce Spruill’s sentence.

      Spruill argues that Amendment 794 clarifies the commentary to section

3B1.2 of the Guidelines and should be given retroactive effect under section

3582(c), but “‘clarifying amendments’ . . . may only be retroactively applied on

direct appeal of a sentence or [to] a . . . motion [to vacate a sentence, 28 U.S.C.

§ 2255],” Armstrong, 347 F.3d at 909. “[O]nly amendments, clarifying or not,

listed under subsection (c) of § 1B1.10, and that have the effect of lowering the

sentencing range upon which a sentence was based, may be considered for

reduction of a sentence under § 3582(c)(2).” Id. Amendment 794 does not qualify

for retroactive application under section 3582(c)(2).


                                           2
              Case: 16-15488     Date Filed: 09/08/2017   Page: 3 of 3


      The district court did not abuse its discretion by denying Spruill’s request for

appointed counsel. Spruill was not entitled to appointed counsel in seeking a

reduction of his sentence. See United States v. Webb, 565 F.3d 789, 794–95 (11th

Cir. 2009).

      We AFFIRM the denial of Spruill’s motions to reduce his sentence and for

the appointment of counsel.




                                          3